 


109 HR 1405 IH: Volunteer Responder Incentive Protection Act of 2005
U.S. House of Representatives
2005-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1405 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2005 
Mr. Larson of Connecticut (for himself, Ms. DeLauro, Mr. English of Pennsylvania, Mr. Etheridge, Mrs. Johnson of Connecticut, Mrs. McCarthy, Mr. McIntyre, Mr. Shays, Mr. Simmons, and Mr. Weldon of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from income and employment taxes and wage withholding property tax rebates and other benefits provided to volunteer firefighters and emergency medical responders. 
 
 
1.Short titleThis Act may be cited as the Volunteer Responder Incentive Protection Act of 2005. 
2.Exclusion from income and employment taxes and wage withholding for property tax rebates and other benefits provided to volunteer firefighters and emergency medical responders 
(a)Exclusion from gross income 
(1)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items specifically excluded from gross income) is amended by inserting after section 139A the following new section: 
 
139B.Property tax rebates and other benefits provided to volunteer firefighters and emergency medical responders 
(a)ExclusionGross income shall not include a qualified property tax rebate or other benefit. 
(b)Qualified property tax rebate or other benefitFor purposes of subsection (a)— 
(1)In generalThe term qualified property tax rebate or other benefit means a rebate of real or personal property taxes, or any other benefit, provided by a State or political subdivision on account of services performed as a member of a qualified volunteer emergency response organization. 
(2)Qualified volunteer emergency response organizationThe term qualified volunteer emergency response organization means any volunteer organization— 
(A)which is organized and operated to provide firefighting or emergency medical services for persons in the State or political subdivision, as the case may be, and 
(B)which is required (by written agreement) by the State or political subdivision to furnish firefighting or emergency medical services in such State or political subdivision.. 
(2)Clerical amendmentThe table of sections for such part is amended by inserting after the item relating to section 139A the following new item:
 

Sec. 139B. Property tax rebates and other benefits provided to volunteer firefighters and emergency medical responders .  
(b)Exclusion from employment taxes 
(1)Social security taxes 
(A)Section 3121(a) of such Code (relating to definition of wages) is amended by striking or at the end of paragraph (21), by striking the period at the end of paragraph (22) and inserting ; or, and by inserting after paragraph (22) the following new paragraph: 
 
(23)any qualified property tax rebate or other benefit (as defined in section 139B(b)).. 
(B)Section 209(a) of the Social Security Act is amended by striking or at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting ; or, and by inserting after paragraph (19) the following new paragraph: 
 
(20)Any qualified property tax rebate or other benefit (as defined in section 139B(b) of the Internal Revenue Code of 1986).. 
(2)Unemployment taxesSection 3306(b) of such Code (relating to definition of wages) is amended by striking or at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting ; or, and by inserting after paragraph (19) the following new paragraph: 
 
(20)any qualified property tax rebate or other benefit (as defined in section 139B(b).. 
(3)Wage withholdingSection 3401(a) of such Code (defining wages) is amended by striking or at the end of paragraph (21), by striking the period at the end of paragraph (22) and inserting ; or, and by inserting after paragraph (22) the following new paragraph: 
 
(23)for any qualified property tax rebate or other benefit (as defined in section 139B(b).. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
